Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 4, 5 and 7-19 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Hall, et al. (US Patent Publication 2016/0172873 A1), teaching systems and methods for adaptively managing power for an Energy Harvesting system using logs of previous stored power consumption for specific dates/times [0026, 0049].

Zhao, et al. (US Patent Publication 2015/0091704 A1), teaches a system that receives power from an energy harvesting unit and decides whether or not to initiate a function, such as turning the device on or off, based on the energy that was harvested and the power required to perform the function [0020, 0031].

Brown, et al. (US Patent 9,874, 923 B1), teaches a system for selectively harvesting energy and distributing the energy based on conditions at the specific location in which the energy is being harvested and the function being performed [Column 32, lines 14-17].

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        30 December 2021